





Exhibit 10.4




Name:

_______________________

No. of Restricted Shares: ____________




ION NETWORKS, INC.

RESTRICTED STOCK AGREEMENT




This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made this ______ day of
______________, 20___ (the “Award Date”) between ION NETWORKS, INC., a Delaware
corporation (the “Company”) and ___________________ (the “Participant”).
 Capitalized terms used in this Agreement but not defined upon their first usage
shall have the meanings ascribed to them in the Company’s 2006 Stock Incentive
Plan, as it may be amended from time to time (the “Plan”).




1.

Grant of Restricted Stock.  The Company hereby grants to the Participant _____
restricted shares of the Company’s common stock, par value $0.001 per share (the
“Restricted Stock”), pursuant to the Plan, subject to the terms and conditions
of the Plan, this Agreement, and the Custody Agreement (the “Custody Agreement”)
as in effect from time to time by and among the Company, the Participant, and
the person or entity designated by the Administrator to serve as custodian
thereunder (the “Custodian”).  




2.

Incorporation by Reference of the Plan.  The Plan is hereby incorporated by
reference into this Agreement.  The Participant hereby acknowledges receipt of a
copy of the Plan and represents and warrants to the Company that the Participant
has read and understands the terms and conditions of the Plan.  The execution of
this Agreement by the Participant constitutes the Participant’s acceptance of
and agreement to the terms and conditions of the Plan and this Agreement.




3.

Vesting of Restricted Stock.  Subject to Section 4 hereof, unless the
Administrator provides for earlier vesting, the Restricted Stock shall vest in
accordance with the following schedule:




Percentage of Shares

Scheduled Vesting Date




________________

____ immediately

________________

____ anniversary of Award Date

________________

____ anniversary of Award Date




4.

Termination Provisions.  




(a)

Termination of Employment Upon Death, Disability or Retirement.  Upon
termination of the Participant’s employment with the Company or its subsidiaries
or affiliates by reason of death or Disability [or retirement at or after age
___], all unvested shares of Restricted Stock shall become fully vested.  




















(b)

Termination of Employment For Other Reasons.  Upon termination of the
Participant’s employment with the Company or its subsidiaries or affiliates for
any reason other than death or Disability [or retirement], all unvested shares
of Restricted Stock will be forfeited to and reacquired by the Company at no
cost to the Company, automatically and immediately.




5.

Rights as a Shareholder.  Prior to vesting and subject to the possibility of
forfeiture hereunder, the Participant shall have all of the rights of a
shareholder of the Company, including the right to vote the Restricted Stock and
the right to receive cash dividends thereon.




6.

Certificates.  The Participant acknowledges that certificates representing the
Restricted Stock, registered in the Participant’s name, shall be issued and
delivered to the Custodian and held by the Custodian in custody pursuant to the
Custody Agreement and shall not be delivered to the Participant until such
Restricted Stock has vested in accordance with Section 3 or Section 4(a) hereof.




7.

Limits on Transferability.  During the period of time that any shares of
Restricted Stock are unvested, such unvested shares shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or to a beneficiary upon the death of
the Participant, or as otherwise permitted by the Administrator.




8.

Tax Withholding Obligations. In order to satisfy any withholding or similar tax
requirements relating to the Restricted Stock, the Company has the right to
deduct or withhold from any payroll or other payment to a Participant, or
require the Participant to remit to the Company, an appropriate payment or other
provision, which may include the withholding of Restricted Stock.




9.

Change in Control.  Upon a Corporate Transaction or Change in Control, all
non-forfeited unvested awards shall become fully vested, subject to compliance
with legal and other requirements.




10.

Trading Black Out Policies.  The Participant agrees to abide by all trading
“black out” policies established from time to time by the Company.




11.

No Employment Rights.  Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.




12.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of laws, and applicable provisions of federal law.














2













IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.




ION NETWORKS, INC.










By:

________________________________

[Name]

Member of the Administrator







PARTICIPANT:










______________________________________

[NAME]














3





